DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1, 10 and 14: the claims recite a plant compound that is “generally recognized as safe.”  The examiner understands that “generally recognized as safe” (GRAS) is a term used by U.S. FDA to designate food additives that meet certain conditions.  The designation is based on scientific information that could change overtime.  The designation is also subject to change based on the FDA’s interpretation of available data and of the rules.  Therefore, the metes and bounds of the claims are not defined.
 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-4, 8-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2017/179764 (‘764) (text citations are to the English translation made of record) in view of US 2016/0242405 (‘405).
Regarding claims 1 and 2: the above §112 discussion is incorporated herein.  ‘764 discloses a beverage sleeve (10, figs 1-5) adapted for attachment to a beverage container (C, fig 1) comprising: an annular wall (fig 2) having an outer surface (13, fig 2), an inner surface (11, fig 2) shape to frictionally engage with an exterior side surface of a beverage container (as depicted in fig 1), and a pest repellant portion (20 and 30, fig 4) positioned to emit a pest repellant (“not only liquid fragrance but also insect repellent components” page 3) composition outwardly from the outer surface (“the perfume is emitted” page 3) when the inner surface frictionally engages the beverage container (the repellent is capable of being emitted when engaged with the cup because a user could open the capsule 20’ while the sleeve in on the cup, or they could place the sleeve on the cup after the capsule has been opened), wherein the pest repellant portion includes a pest repellant solution comprising a liquid (i.e. liquid fragrance 23, page 3).
‘764 does not discloses that the solution comprises water and at least one plant compound, said plant compound being an insect repellent, antifeedant, or oviposition deterrent and generally recognized as safe; wherein the plant compound comprises one of wintergreen, cinnamon, or peppermint extracts or oils. ‘764 does disclose that the cup sleeve can be switched to a fragrance according to the needs of the customer (page 4).
‘405 discloses an insect repellent device that uses a liquid insect repellent that comprises cinnamon oil (¶0032). Cinnamon oil is a known liquid insect repellent that is generally considered safe.  Therefore, before the claimed invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have used Cinnamon oil as the fragrance/insect repellant in ‘764, because it is a known liquid insect repellent that is safe for human contact and/or consumption and because cinnamon has a pleasant fragrance.  
The references do not explicitly disclose water within the liquid compound.  However, the examiner is taking Official Notice that is notoriously well known in the art to include water in liquid compounds.  Therefore, before the claimed invention was effectively filed, it would have been obvious to a person of ordinary skill in the art to have included water in the liquid compound because water is an inert and food safe carrier that would allow for less cinnamon oil to be used, and thus save money.  For example, the use of water would allow for enough liquid to fully saturate absorbent material 30 while using less cinnamon oil.       
Regarding claim 3: ‘764, as applied above, disclose wherein the pest repellent portion is inset at least partially into the annular wall (as depicted in figure 4).
Regarding claim 4: ‘764, as applied above, discloses wherein the pest repellent portion comprises a concentric ring (i.e. embodiment shown in fig 6, capsule 20’)  engaged with the outer surface of the annular wall (the capsule 20’ will engage with outer surface 13 when a user grips the outer surface to open the capsule as described on page 3, “the perfume is emitted by the user's gripping force (i.e., the force that the user presses the perfume display portion 17 with the index finger and thumb) . The perfume capsule comprises a film 21 having a hollow portion and a liquid fragrance 23 filled in a hollow portion formed by the film 21 so that when the film 21 is broken by the user's gravitational force, The perfume 23 seeps into the housing 10 and the perfume is emitted.”)
Regarding claim 8: ‘764 discloses wherein the beverage sleeve comprises a cardboard layer (i.e. “corrugated paper”, page 2) having an inner surface and an outer surface.
Regarding claim 9: ‘764 does not explicitly discloses a chip board portion.  However, the selection of a known material, based on its suitability for the intended use, involves no inventive step (see MPEP 2144.07).  Thus, before the claimed invention was effectively filed, it would have been obvious to a person of ordinary skill in the art to have modified the sleeve of ‘764 to have a chip board portion, because it is a known material that would be suitable for the intended use of being an insulated drink sleeve to insulated a user’s hand.
Regarding claims 10 and 11: see the above §112 discussion. ‘764 discloses  a system (fig 1), comprising: a beverage container (C, fig 1) comprising a liquid beverage (“the cup C that contains a hot or cold drink” page 2) for consumption; a beverage sleeve (10) adapted for attachment to the beverage container; an annular wall (fig 2) having an outer surface (13, fig 2), an inner surface (11, fig 2) shape to frictionally engage with an exterior side surface of a beverage container (as depicted in fig 1), and a pest repellant portion (20 and 30, fig 4) positioned to emit a pest repellant (“not only liquid fragrance but also insect repellent components” page 3) composition outwardly from the outer surface (“the perfume is emitted” page 3) when the inner surface frictionally engages the beverage container (the repellent is capable of being emitted when engaged with the cup because a user could open the capsule 20’ while the sleeve in on the cup, or they could place the sleeve on the cup after the capsule has been opened), wherein the pest repellant portion includes a pest repellant solution comprising a liquid (i.e. liquid fragrance 23, page 3).
‘764 does not discloses that the solution comprises water and at least one plant compound, said plant compound being an insect repellent, antifeedant, or oviposition deterrent and generally recognized as safe; wherein the plant compound comprises one of wintergreen, cinnamon, or peppermint extracts or oils. ‘764 does disclose that the cup sleeve can be switched to a fragrance according to the needs of the customer (page 4).
‘405 discloses an insect repellent device that uses a liquid insect repellent that comprises cinnamon oil (¶0032). Cinnamon oil is a known liquid insect repellent that is generally considered safe.  Therefore, before the claimed invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have used Cinnamon oil as the fragrance/insect repellant in ‘764, because it is a known liquid insect repellent that is safe for human contact and/or consumption and because cinnamon has a pleasant fragrance.  
Regarding claim 12: ‘764, as applied above, disclose wherein the pest repellent portion is inset at least partially into the annular wall (as depicted in figure 4).
Regarding claim 13: ‘764, as applied above, discloses wherein the pest repellent portion comprises a concentric ring (i.e. embodiment shown in fig 6, capsule 20’)  engaged with the outer surface of the annular wall (the capsule 20’ will engage with outer surface 13 when a user grips the outer surface to open the capsule as described on page 3, “the perfume is emitted by the user's gripping force (i.e., the force that the user presses the perfume display portion 17 with the index finger and thumb) . The perfume capsule comprises a film 21 having a hollow portion and a liquid fragrance 23 filled in a hollow portion formed by the film 21 so that when the film 21 is broken by the user's gravitational force, The perfume 23 seeps into the housing 10 and the perfume is emitted.”)
Regarding claims 14 and 15: see the above §112 discussion.  ‘764 discloses a method of repelling pests from a beverage, comprising: a liquid beverage in a container (C, fig 1, “the cup C that contains a hot or cold drink” page 2); attaching a beverage sleeve to the beverage container (as depicted in fig 1); wherein the beverage sleeve comprises an annular wall (fig 2)  having an outer surface (13, fig 2), an inner surface (11, fig 2) shape to frictionally engage with an exterior side surface of a beverage container, and a pest repellant portion (20 and 30, fig 4) positioned to emit a pest repellant (“not only liquid fragrance but also insect repellent components” page 3) composition outwardly from the outer surface (“the perfume is emitted” page 3) when the inner surface frictionally engages the beverage container ((the repellent is capable of being emitted when engaged with the cup because a user could open the capsule 20’ while the sleeve in on the cup, or they could place the sleeve on the cup after the capsule has been opened), wherein the pest repellant portion includes a pest repellant solution comprising a liquid (i.e. liquid fragrance 23, page 3).
‘764 does not discloses that the solution comprises water and at least one plant compound, said plant compound being an insect repellent, antifeedant, or oviposition deterrent and generally recognized as safe; wherein the plant compound comprises one of wintergreen, cinnamon, or peppermint extracts or oils. ‘764 does disclose that the cup sleeve can be switched to a fragrance according to the needs of the customer (page 4).
‘405 discloses an insect repellent device that uses a liquid insect repellent that comprises cinnamon oil (¶0032). Cinnamon oil is a known liquid insect repellent that is generally considered safe.  Therefore, before the claimed invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have used Cinnamon oil as the fragrance/insect repellant in ‘764, because it is a known liquid insect repellent that is safe for human contact and/or consumption and because cinnamon has a pleasant fragrance.  
‘764, as applied above, does not explicitly recite the step of pouring the liquid beverage into the beverage container.  However, the step of pouring a beverage into beverage container is notoriously well known in the art.  Therefore, before the claimed invention was effectively filed, it would have been obvious to a person of ordinary skill in the art to have poured the liquid beverage into the container of ‘764 because it is a notoriously well-known means for transferring a beverage into a container. 
Regarding claim 16: ‘764, as applied above, disclose wherein the pest repellent portion is inset at least partially into the annular wall (as depicted in figure 4).
Regarding claim 17: ‘764, as applied above, discloses wherein the pest repellent portion comprises a concentric ring (i.e. embodiment shown in fig 6, capsule 20’)  engaged with the outer surface of the annular wall (the capsule 20’ will engage with outer surface 13 when a user grips the outer surface to open the capsule as described on page 3, “the perfume is emitted by the user's gripping force (i.e., the force that the user presses the perfume display portion 17 with the index finger and thumb) . The perfume capsule comprises a film 21 having a hollow portion and a liquid fragrance 23 filled in a hollow portion formed by the film 21 so that when the film 21 is broken by the user's gravitational force, The perfume 23 seeps into the housing 10 and the perfume is emitted.”)
Claim(s) 5, 7 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2017/179764 (‘764) and US 2016/0242405 (‘405), as applied to claims 1 and 14 above, in further view of US 5,857,615 (‘615)
Regarding claims 5 and 18: ‘764, as applied above, does not disclose wherein the annular wall comprises a first end and a second end, the first end having a plurality of slots, and the second end having a tab configured to engage with one of the plurality of slots to secure the annular wall to the exterior side surface of the beverage container.
‘615 however, discloses a similar sleeve for a beverage cup with an annular wall (at lead line 30, fig 1) wherein the annular wall comprises a first end and a second end, the first end having a plurality of slots (60 and 64, fig 2), and the second end having a tab (42 or 40, fig 2) configured to engage with one of the plurality of slots to secure the annular wall to the exterior side surface of the beverage container (col. 3 l. 55-col 4 l. 15). ‘615 teaches that the slots and tabs allow for the sleeve be formed around the container in a secure and releasable manner (col. 4 ll. 1-15).  Therefore, before the claimed invention was effectively filed, it would have been obvious to a person of ordinary skill in the art to have modified the sleeve of ‘764 to include slots and tabs, as taught by ‘615, because it would allow for the sleeve to be attached to the container in a secure and releasable manner and because it would be a simple substitution of one securing means for another securing means.
Regarding claim 7: ‘615 discloses that the plurality of slots do not extend from an upper or lower surface of the annular wall (see fig 2).


Allowable Subject Matter
Claim 6 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 5,842,633 is a sleeve with a tab and a slot
US 11,297,823 is a bed bug band
US 2021/0251212 is a wrist band bug repellant

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DON M ANDERSON whose telephone number is (571)272-4923. The examiner can normally be reached 9-5, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Fristoe can be reached on 571-272-4926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DON M ANDERSON/           Primary Examiner, Art Unit 3733